ESOP EMPLOYEE STOCK OPTION PLAN STOCK OPTION PLAN OF ROTH KLINE, INC OCTOBER 1, 2010 {00188172. } Table of Contents ARTICLE 1 GENERAL 1 1.1 Purpose of Plan. 1 1.2 Definitions. 1 ARTICLE 2 ADMINISTRATION OF THE PLAN 4 2.1 Administration. 4 2.2 Absolute Discretion. 5 2.3 No Liability for Good Faith Determinations. 5 2.4 No Liability of Company. 5 ARTICLE 3 ELIGIBILITY OF PARTICIPANTS. 5 3.1 Participants. 5 3.2 Factors in Determination. 5 ARTICLE 4 SHARES SUBJECT TO PLAN 6 4.1 Shares. 6 4.2 Expiration or Cancellation of Options; Tendered Shares. 6 4.3 Description of Shares. 6 ARTICLE 5 GRANT OF OPTIONS. 6 5.1 Decision of Committee. 6 5.2 Date of Grant 6 5.3 Acceptance of Grant 6 5.4 Limitation of Time of Grant 7 5.5 Limitation on Incentive Stock Options. 7 5.6 Limitation on Recipients of Grant 7 ARTICLE 6 TERMS AND CONDITIONS OF OPTIONS. 7 6.1 Option Agreement 7 6.2 Number of Shares. 7 6.3 Exercise Price. 7 6.4 Payment of Exercise Price. 7 6.5 Vesting. 8 6.6 Modification, Extension, and Renewal of Options. 8 6.7 Exercise of Options Generally. 8 6.8 Certain Conditions to Exercise and Delivery of Stock. 9 6.9 Additional Restrictions on Exercise. 9 6.10 Nontransferability of Options. 9 6.11 No Fractional Shares. 9 6.12 Delivery of Certificates of Stock. 10 6.13 Legends. 10 6.14 Restrictions on Transfer of Shares; Rights to Acquire from Participant 10 6.15 No Rights as Shareholder 10 ARTICLE 7 TERMINATION OF OPTIONS. 10 {00188172. } Roth Kline, Inc Employee Stock Option Plan Confidential 10-31-10 1 7.1 Term of Options. 10 7.2 Termination Before Option Becomes Exercisable. 10 7.3 Discharge or Resignation. 11 7.4 Death. 12 7.5 Disability. 12 7.6 Limitations on Exercise. 12 7.7 Forfeiture. 12 ARTICLE 8 CERTAIN TAX MATTERS. 13 8.1 Withholding. 13 8.2 Disqualifying Disposition. 13 ARTICLE 9 MISCELLANEOUS. 13 9.1 Effective Date. 13 9.2 Termination of Plan. 13 9.3 Furnish Information. 14 9.4 Remedies. 14 9.5 Information Confidential 14 9.6 Changes in Capital Structure. 14 9.7 Dissolution, Liquidation, or Reorganization. 14 9.8 Adjustments for Pooling of Interests Accounting. 15 9.9 Amendment 15 9.10 Automatic Amendment for Requirements of and Changes in Code. 15 9.11 Nonguarantee of Employment 15 9.12 Severability. 15 9.13 Rule 16b-3. 16 9.14 Expenses. 16 9.15 Construction. 16 9.16 Notice. 16 9.17 Calculation of Time. 16 9.18 Successors. 17 {00188172. } Roth Kline, Inc Employee Stock Option Plan Confidential 10-31-10 2 ROTH KLINE, INC 2 ARTICLE 1 GENERAL Purpose of Plan . The Roth Kline, Inc (“ROTH”) 2010 Stock Option Plan is intended to encourage ownership of Shares of ROTH, Inc. by certain employees of the Company or of its Parents or Subsidiaries and certain other Persons, to provide additional incentive for them to remain in the employ of the Company or its Parents or Subsidiaries, and to promote the growth and success of the Company and such Parents and Subsidiaries. It is intended that the Options issued pursuant to the Plan shall constitute either incentive stock options within the meaning of Section 422 of the Code and the regulations thereunder or non-incentive stock options. Definitions . Whenever used herein, the following terms shall have the following meanings unless the context clearly indicates another meaning: “Board” - the Board of Directors of the Company. “Business Day” - any day other than a Saturday, a Sunday, or a day on which banking institutions in the State of Nevada are authorized or obligated by law or executive order to remain closed. “Code” - the Internal Revenue Code of 1986, as amended. “Committee” - the Board or, at the option of the Board, a committee designated by the Board, which committee shall consist of not less than one member of the Board who shall be appointed by and serve at the pleasure of the Board. Members of the Committee who are Eligible Individuals shall be eligible for grants of Options; provided that any such grant is approved by a majority of the other members of the Committee.
